PER CURIAM.

Attorney disciplinary proceeding; attorney’s license revoked by consent.

On April 14, 1983, the Board of Attorneys Professional Responsibility (Board) filed a report and recommendation on the petition for the revocation of the license of James L. Bauschelt to practice law in Wisconsin by consent, pursuant to SCR 21.10(1). The respondent was admitted to practice in 1979 and practices in Milwaukee.
The petition for revocation consists of a stipulation entered into on January 17, 1983, by the respondent and counsel for the Board in which the respondent admits the truth of allegations of unprofessional conduct contained in several investigative reports prepared by Board counsel and admits to other specified unprofessional conduct. Those allegations are as follows: the respondent entered into a business transaction with clients in which his interests differed from theirs, in violation of SCR 20.27; he knowingly used to his own advantage confidential information received from his clients in a real estate transaction, in violation of SCR 20.22; he fraudulently represented to a client that upon receipt of $2,000, he would purchase real estate in which he, the respondent, would have a one-half interest, in violation of SCR 20.04; he commingled a client’s funds with his own, in violation of SCR 20.50; he neglected to prepare a written partnership agreement concerning his and his client’s business transaction, as he had promised to do, in violation of SCR 20.32; he represented multiple clients with differing interests in a real estate transaction in which he had a business interest, in violation of SCR 20.28; he ordered and received copies of depositions from a court reporter but refused to pay for them, despite repeated demands for payment, in violation of SCR 20.04; he threatened to bring a person before a grand jury because of her refusal to disclose confi*660dential information, which threat constituted a violation of SCR 20.39; he advised a client with respect to the purchase of a business, lacking the knowledge and background necessary to give competent advice in the matter, in violation of SCR 20.32; he continued to represent a client despite knowing that he would be called as a witness in an action in which that client was a party and regardless of a court order requiring him to withdraw as that client’s counsel, in violation of SCR 20.25; he knowingly made a false statement of fact to a circuit judge by stating that he had a firm jury commitment, when in fact that commitment had been removed from the trial calendar during the preceding month, and he reaffirmed the false statement in open court, all in violation of SCR 20.36, 20.40 and 40.13.
We hereby accept the recommendation of the Board that the respondent’s petition for the revocation of his license to practice law in Wisconsin by consent be accepted.
It Is Ordered that the license of James L. Bauschelt to practice law in Wisconsin is revoked, effective the date of this order.